DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Claim Objections
Claim 25 is objected to because of the following informalities:  “the active layer an average…” appears to be intended as “the active layer has an average….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitations “wherein the fourth (second/first) AlN mole fraction and the fourth (second/first) band gap of the second layer is larger than the second (first/third) AlN mole fraction and the second (first/third) band gap of the barrier layer,” are unclear as to what value(s) have to be larger than what other values. Specifically, the claim as written appears to require that, e.g., the fourth mole fraction is larger than both the second mole fraction and the second band gap and that the forth band gap is larger than both the second mole fraction and the second band gap as well. However, comparison of the quantitative value of a band gap to mole fraction in this manner does not appear to make sense or be supported or explained by the specification. Accordingly, it is unclear what the claim intends or requires. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 2011/0198664; herein “Kang”) in view of Won et al. (US 2007/0069234; herein “Won”).
Regarding claim 21, Kang discloses in Fig. 1 and related text a device comprising:
an active layer (at least a portion of 140, see [0028]) disposed between an n-type region (region of at least a portion of 130 and 120, see [0031], [0032] and [0038]; e.g. region of 120 and 130 excluding uppermost 133)  and a p-type region (region of 150A, see [0028]), wherein the active layer is a quantum well (QW) active layer (see [0049]), the active layer is undoped (see [0049]), and the active layer has a first AlN mole fraction and a first band gap (e.g. of a well layer of quantum well structure, see [0049]); and 
an undoped barrier layer (uppermost 133 of current spreading layer, see [0038] and [0034]) disposed between the active layer (140) and the n-type region and in direct contact with the active layer (140) and the n-type region (120 and 130, excluding uppermost 133), wherein the barrier layer has a second AlN mole fraction and a second band gap (e.g. of AlGaN, see [0041]), 
wherein the n-type region comprises: 
a first layer (at least a layer 132 of current spreading layer, see [0038] and [0034]) having a third AlN mole fraction and a third band gap (e.g. of 132 being AlGaN, see [0041]); a second layer (120, see [0031]) having a fourth AlN mole fraction and a fourth band gap (e.g. AlN, see [0031]), wherein the first layer (132) is disposed between the barrier layer (uppermost 133) and the second layer (120), wherein the fourth AlN mole fraction and the fourth band gap of the second layer is larger than the second AlN mole fraction and the second band gap of the barrier layer (e.g. in an embodiment having second layer 120 as AlN and barrier layer 133 as AlGaN, see [0031] and [0041]).
Kang does not explicitly disclose 
wherein the barrier layer is configured such that electrons are injected from the n- type region into the active layer by tunneling through the barrier layer,
the second AlN mole fraction and the second band gap of the barrier layer is larger than the first AlN mole fraction and the first band gap of the active layer, and the first AlN mole fraction and the first band gap of the active layer is larger than the third AlN mole fraction and the third band gap of the first layer, and 
wherein electrons in the first layer tunnel through the barrier layer into the active layer when the device is energized.
In the same field of endeavor, Won teaches in Fig. 2 and related text a light emitting device comprising an active layer (26, see [0035]), a barrier layer (uppermost layer 25b of current spreading layer, see [0034]), and a first layer (at least a layer 25a of current spreading layer, see [0034]), wherein 
the second band gap of the barrier layer (bandgap of uppermost 25b) is larger than the first band gap of the active layer (bandgap of 26 at 26a) (see Fig. 2 at least), and the first band gap of the active layer (bandgap of 26 at 26a) is larger than the third band gap of the first layer (bandgap of 25a) (Fig. 2 at least).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the second band gap of the barrier layer is larger than the first band gap of the active layer, and the first band gap of the active layer is larger than the third band gap of the first layer, as taught by Won, in order to provide efficient current spreading (see Won [0035]). Note that the limitation “the second AlN mole fraction…of the barrier layer is larger than the first AlN mole fraction…of the active layer, and the first AlN mole fraction…of the active layer is larger than the third AlN mole fraction…of the first layer” is taught by the combination of the relative band gaps shown by Won and each of the barrier layer, active layer, and first layer being GaN or AlGaN as shown by Kang (note that a higher band gap corresponds to a higher mole fraction in a GaN/AlGaN material).
Note that it is the position of the Office that the limitations of a “wherein the barrier layer is configured such that electrons are injected from the n- type region into the active layer by tunneling through the barrier layer,” and "wherein electrons in the first layer tunnel through the barrier layer into the QW active layer when the device is energized,” are functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant (i.e. electrons tunneling through the barrier layer). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, note that any amount of tunneling by the combined device, no matter how minimal, would satisfy the claimed limitation. 
Regarding claim 22, the combined device shows the active layer (Kang: 140), the barrier layer (uppermost 133), the first layer (132), and the second layer (120) are AlGaN (see [0031], [0041], and [0049]; note that AlN is understood as AlGaN having 100% AlN mole fraction, consistent with applicant’s disclosure, see [0216] at least).
Claim 23-25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Won, as applied to claim 21 above, and further in view of Sampath et al. (US 7,498,182; herein “Sampath”).
Regarding claims 23 and 24, Kang does not explicitly disclose the active layer emits ultraviolet radiation in a wavelength range between 210 nm and 360 nm.
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) wherein the active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) emits ultraviolet radiation (255 nm to 340 nm, see col. 15 lines 15-28) in the wavelength range between 210 nm and 360 nm (255 nm to 340 nm, see col. 15 lines 15-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit ultraviolet radiation in the wavelength range between 210 nm and 360 nm, as taught by Sampath, in order to achieve a short wavelength UV light emitting device with enhanced radiative efficiency (see Sampath col. 6 lines 24-29), useful for a variety of commercial applications (see Sampath col. 2 lines 23-34).
Regarding claim 25, Kang does not explicitly disclose the active layer an average aluminum concentration and an average gallium concentration across a total lateral extent of the active layer, and a reduced aluminum concentration and a greater gallium concentration as compared to the average aluminum concentration and the average gallium concentration in a localized region, the localized region having a lateral extent that is less than the total lateral extent of the active layer.
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) wherein the active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) has an average aluminum concentration and an average gallium concentration across a total lateral extent of the active layer, and a reduced aluminum concentration and a greater gallium concentration as compared to the average aluminum concentration and the average gallium concentration in a localized region, the localized region having a lateral extent that is less than the total lateral extent of the active layer (nanoscale inhomogeneities with smaller band gap (i.e., smaller Al concentration), see col. 11 lines 27-30 and col. 10 lines 21-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer having an average aluminum concentration and an average gallium concentration across a total lateral extent of the active layer, and a reduced aluminum concentration and a greater gallium concentration as compared to the average aluminum concentration and the average gallium concentration in a localized region, the localized region having a lateral extent that is less than the total lateral extent of the active layer, as taught by Sampath, in order to achieve a short wavelength UV light emitting device with enhanced radiative efficiency (see Sampath col. 6 lines 24-29), useful for a variety of commercial applications (see Sampath col. 2 lines 23-34).
Regarding claim 27, Kang does not explicitly disclose the QW active layer emits radiation having a peak wavelength less than 350 nm.
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) wherein the active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) emits radiation having a peak wavelength less than 350 nm (255 nm to 340 nm, see col. 15 lines 15-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit radiation having a peak wavelength less than 350 nm, as taught by Sampath, in order to achieve a short wavelength UV light emitting device with enhanced radiative efficiency (see Sampath col. 6 lines 24-29), useful for a variety of commercial applications (see Sampath col. 2 lines 23-34).
Claims 24 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Won, as applied to claim 21 above, and further in view of Jmerik et al. (AlGaN-based Quantum-Well Heterostructures for Deep Ultraviolet Light-Emitting Diodes Grown by Submonolayer Discrete Plasma-assisted Molecular-Beam Epitaxy, 2008; herein referred to as "Jmerik").
Regarding claim 24, Kang does not explicitly disclose the active layer emits ultraviolet radiation in a wavelength range between 210 nm and 360 nm.
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device  
wherein the active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) emits ultraviolet radiation in the wavelength range between 210 nm and 360 nm (peak wavelength of approximately 320 nm, see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit radiation in a range of 230 nm - 350 nm, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).
Regarding claim 26, Kang does not explicitly disclose the active layer is non-faceted.
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device the active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) is non-faceted (planar surface, see pg. 1423, col. 1, para. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer is non-faceted, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).
Regarding claim 27, Kang does not explicitly disclose the active layer emits radiation having a peak wavelength less than 350 nm.
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device the active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) emits radiation having a peak wavelength less than 350 nm (peak wavelength of approximately 320 nm, see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer having a peak wavelength less than 350 nm, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,535,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the direct contact between the barrier layer and the active layer and between the barrier layer and the n type region of the instant case is understood to be required for the tunneling recited in claim 1 of ‘801.
Regarding claim 21, the claimed limitations of the instant case are all substantially taught by claim 2 of ‘801.
Regarding claim 24, the claimed limitations of the instant case are all substantially taught by claim 2 (including the features of claim 1) of ‘801.
Claim 23-25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘801 as above, and further in view of Sampath.
Regarding claims 23-25 and 27, Sampath substantially teaches all of the remaining limitations in the same manner and for the same reasons as set forth above. 
Claims 24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘801 as above, and further in view of Jmerik.
Regarding claims 24 and 26-27, Jmerik substantially teaches all of the remaining limitations in the same manner and for the same reasons as set forth above. 

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that Won does not teach the first and second layers as claimed because Won discloses 25a and 25b as current spreading layers. 
In response, the examiner disagrees. Specifically, the fact that the layers of Won are current spreading layers does not compromise the fact that the read on first and second layers of the n-type region, as nothing in the claim precludes the layers from being current spreading layers.
Applicant argues (page 6) that Won does not teach the energy band diagrams “across the n-region.”
In response, the examiner disagrees. Specifically, it is noted that Won is not relied upon to teach the n-type region or the presence of the layers therein. Rather, Won is relied upon to modify the layers in the n-type region of Kang by having the claimed relative band gaps and mole fractions. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, it is the combination of the two references which teach the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/7/2022